Citation Nr: 1509715	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  

The Veteran testified before the undersigned at a November 2014 videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current tinnitus that was incurred as a result of noise exposure in service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Listed chronic diseases are presumed to have been incurred in service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101 ; 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is considered a chronic disease.  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

Analysis

The Veteran has tinnitus currently.  He reports experiencing a constant buzzing and  ringing in his ears.  See November 2014 Hearing, p. 7. 

At the November 2014 hearing, the Veteran reported that during service he was exposed to hazardous noise from firing artillery rounds.  On the March 2011 VA examination, he reported that his post-service occupations included working as a ranch hand, a welder and a railroad conductor.  He denied noise exposure.  

The Veteran's service separation form, his DD-214, indicates that he served from October 1966 to October 1968, with 2 months of service in Vietnam, and was a sharpshooter.  His reports are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), (b) (West 2014).  The evidence thus establishes an in-service injury.

The March 2011 VA examiner opined that the Veteran's tinnitus was not related to service.  The examiner noted that entrance and separation examination reports were silent for tinnitus or acoustic trauma.  The examiner also noted that the Veteran reported experiencing tinnitus for the past 40 years, which was after his period of service.   

The Veteran indicated on his February 2010 claim that tinnitus began in service, and provided otherwise credible accounts of experiencing symptoms of tinnitus while in service.  See November 2014 hearing, p. 7.  The Veteran testified that he noticed ringing in his ears after firing guns.  This occurred while firing at enemy positions in Vietnam.  His report is presumed to be correct.  38 U.S.C.A. § 1154(b) (West 2014).

The Veteran also provided competent reports of continuity of symptomatology.  While he has had difficulty recalling the details of his exposures and when the symptoms began, his statements and testimony have been broadly consistent; and are deemed credible.  His statements, therefore, have significant probative value.

The examiner provided a negative nexus opinion based largely on the fact that the Veteran reported onset approximately 40 years prior to the examination; which would have been in 1971, whereas he was discharged from service more than two years earlier.  This history is fairly vague and it is possible to conclude that 42 or 43 years ago is approximately 40 years.  The history reported at the examination is not necessarily inconsistent with onset in service.  

The evidence of record shows that the Veteran has current tinnitus, that he experienced acoustic trauma during service; and had a continuity of symptomatology since separation from service.  The elements for service connection have been established.  Accordingly, all doubt with respect to the claim is resolved in favor of the Veteran, and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014).



ORDER

Entitlement to service connection for tinnitus is granted.  



REMAND

The March 2011 VA examiner opined that hearing loss was not likely related to noise exposure during service.  The examiner based this opinion on normal hearing acuity noted on the Veteran's October 1966 and October 1968 entrance and separation examinations.  It does not appear that the examiner considered the Veteran's reports as to onset of symptoms and noise exposure.  On his February 2010 claim, the Veteran reported onset of impaired hearing in 1968.  At the November 2014 hearing, the Veteran reported onset as approximately 35 years prior (late 1970s).  The opinion did not consider whether delayed onset hearing loss was possible.

Accordingly, the case is REMANDED for the following action:

1.  Ask the March 2011 VA examiner to provide an addendum opinion as to whether the Veteran's current hearing loss is related to the in-service noise exposure.  If that examiner is unavailable, another audiologist may provide the needed opinion(s).  

The examiner should opine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is related to in-service noise exposure.  

The examiner must consider the Veteran's reports relating to onset, to include his February 2010 claim that bilateral hearing loss began in service (1968), and his November 2014 hearing testimony that hearing loss was noted approximately 35 years ago and that he became aware of hearing loss a couple of years after service.

The examiner should explain whether it is at least as likely as not that the Veteran's hearing loss was of delayed onset, but due to the in-service noise exposure.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  His reports of noise exposure from firing artillery in combat and the symptoms immediately thereafter must be presumed accurate.  

The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered with the other evidence of record.

If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


